FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SOKHA CHAO,                                      No. 10-72210

               Petitioner,                       Agency No. A079-805-472

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Sokha Chao, a native and citizen of Cambodia, petitions for review of a

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir. 2004), and we deny the

petition for review.

      Substantial evidence supports the BIA’s finding of no past persecution

because the incidents of harm Chao suffered personally do not rise to the level of

persecution, see Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995), and the harm

to her husband was not “closely tied” to Chao, see Wakkary v. Holder, 558 F.3d

1049, 1060 (9th Cir. 2009). Because Chao has not established past persecution,

she is not entitled to a rebuttable presumption of a well-founded fear of future

persecution. See Gormley, 364 F.3d at 1180. Further, in light of new political

alliances in Cambodia and the lack of evidence of any continued interest in Chao,

substantial evidence also supports the BIA’s finding that she did not establish an

objective well-founded fear of persecution. See Tamang v. Holder, 598 F.3d 1083,

1093 (9th Cir. 2010) (evidence of changed country conditions mitigates against

fear of future persecution upon return); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (possibility of future persecution is too speculative). Thus, Chao’s

asylum claim fails.

      Because Chao failed to meet the lower burden of proof for asylum, her

withholding of removal claim necessarily fails. See Gormley, 364 F.3d at 1180.


                                          2                                    10-72210
      Chao fails to raise any substantive challenge to the denial of her CAT claim.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

addressed in the argument portion of a brief are deemed waived).

      Finally, we deny Chao’s motion to stay voluntary departure because her

petition for review filed with this court “automatically terminate[d]” the grant of

voluntary departure. See 8 C.F.R. § 1240.26(i).

      PETITION FOR REVIEW DENIED.




                                           3                                   10-72210